Citation Nr: 0842106	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  06-28 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to service connection for a right carotid 
aneurysm claimed as due to exposure to ionizing radiation 
during active service and/or claimed as secondary to service-
connected disability.  



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The veteran had active military service from May 1973 to June 
1984.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a December 2005-issued rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that denied service connection for a right carotid 
artery aneurysm.  

In February 2008, the Board requested a medical opinion from 
the Veterans Health Administration (VHA). The opinion was 
provided in July 2008, and the case was returned to the 
Board.


FINDINGS OF FACT

1.  A right carotid artery aneurysm arose many years after 
active service.  

2.  A right carotid artery aneurysm is not a radiogenic 
disease, as defined at 38 C.F.R. § 3.311 (b) (2), nor has 
there been submitted competent scientific or medical evidence 
that it should be considered as radiogenic under the 
provisions of 38 C.F.R. § 3.311(b) (4).  

3.  Competent medical evidence reflects that it is highly 
unlikely that a right carotid artery aneurysm is related to 
active service or to medication taken for service-connected 
disability. 


CONCLUSION OF LAW

A right carotid artery aneurysm was not incurred in or 
aggravated by active military service, nor may it be presumed 
to have been incurred in or aggravated by active military 
service, nor is it secondary to service-connected disability.  
38 U.S.C.A. §§ 1110, 1111, 1112, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309, 3.310, 3.311 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  Upon receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant of any information and any medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VA must also inform the 
claimant of any information and evidence not of record that 
VA will seek to provide and that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence and/or absence of 
notice of this element in this case is of no consequence 
because it is no longer required by law.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
VA provided this notice in a July 2006 letter to the veteran. 

VA's duty to notify was also satisfied by way of a letter 
sent to the claimant in September 2005 that addresses all 
notice elements.  The September 2005 letter was sent prior to 
the initial decision in this matter.  The letter informed the 
claimant of what evidence was required to substantiate the 
claim and of the claimant's and VA's respective duties for 
obtaining evidence.  

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting in obtaining 
service treatment records and pertinent treatment records and 
providing an examination or obtaining a medical opinion when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

VA regulations require special development where it is 
alleged that exposure to ionizing radiation during service 
has caused a listed radiogenic disease, or an unlisted 
radiogenic disease.  38 C.F.R. § 3.311(a), (b) (2), (b) (4).  
In this case, the alleged disease, a right carotid artery 
aneurysm, is not a listed radiogenic disease, nor has the 
claimant supplied competent medical or scientific evidence 
such that it may be considered as radiogenic.  Thus, the 
additional development set forth for radiation-related claims 
at § 3.311 (a), and at § 3.311 (b) (4) is not required.  

All necessary development has been accomplished and 
adjudication may proceed without unfair prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA 
has obtained an expert medical opinion addressing the 
etiology of his right carotid artery aneurysm.  A hearing was 
provided.  The claimant has not identified any additional 
existing evidence that is necessary for fair adjudication of 
the claim that has not been obtained.  Hence, no further 
notice or assistance to the claimant is required to fulfill 
VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).





Service Connection

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131; 
38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; (2) 
medical evidence of current disability; and (3) medical 
evidence of a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The 
reasonable doubt doctrine is also applicable even in the 
absence of official records, particularly if the basic 
incident arose under combat, or similarly stressful 
conditions [emphasis added], and is consistent with the 
probable results of such known hardships."  Caluza, 7 Vet. 
App. at 509.  

Each disabling condition shown by service treatment records, 
or for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Chronic diseases listed at 38 C.F.R. §§ 3.307, 3.309 are 
accorded special consideration for service connection.  Where 
a veteran served at least 90 days during a period of war or 
after December 31, 1946, and a listed chronic disease, such 
as cardiovascular-renal disease, becomes manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease will be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Secondary service connection is available where a service-
connected disability directly caused another disability and 
where a service-connected disability has aggravated a non-
service-connected disability.  38 C.F.R. § 3.310; Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  Competent medical 
evidence is required to link directly or secondarily the 
claimed condition to the veteran's period of active service.  
See Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must 
consider the places, types, and circumstances of the 
veteran's service, his unit's history, his service treatment 
records, and all pertinent lay and medical evidence in the 
case.  More favorable consideration is afforded combat 
veterans under 38 U.S.C.A. § 1154(b), but, because the 
veteran was not in combat, he will not be afforded this 
consideration.  

The veteran had no relevant medical history during active 
service or for years following active service.  In 2005, 
while investigating a complaint of right hand numbness and 
tingling, VA physicians discovered a right carotid artery 
aneurysm.  No opinion on date of onset or etiology was 
offered.  In July 1995, the veteran requested service 
connection for the aneurysm. 

In May 2007, the veteran testified before an RO hearing 
officer that he served aboard a nuclear submarine until he 
developed pancytopenia (pancytopenia is a deficiency of all 
cellular elements of the blood, Dorland's Illustrated Medical 
Dictionary 1220 (28th ed. 1994)).  He testified that he 
believed that radiation exposure aboard the submarine, or 
medication taken for service-connected disabilities, might 
have caused or contributed to a right carotid aneurysm.  He 
submitted medical articles that suggest that radiation 
exposure has been implicated in cerebrovascular injury, 
although the literature does not implicate his medications.  

The Board has obtained an expert medical opinion on the 
matter.  In July 2008, a VA cardiologist reviewed the case 
records and found that the veteran had not had an unusually 
high exposure to ionizing radiation during active service.  
The cardiologist deemed a family history of aneurysm to be 
the likely culprit.  For these and other reasons, the 
cardiologist concluded that it is "extremely unlikely" that 
his aneurysm is related to his military service or any 
treatment that he received for a service-connected condition.  

No other medical evidence has been submitted that addresses 
the etiology of the veteran's right carotid artery aneurysm.
 
While the veteran has provided lay evidence of a link, VA 
regards lay statements to be competent evidence of 
descriptions of symptoms of disease, disability, or injury, 
but not the determination of an issue involving a question of 
medical expertise.  38 C.F.R. § 3.159; Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992); but see Jandreau v. 
Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007) (lay diagnosis 
is competent if: (1) lay person is competent to identify the 
medical condition; (2) lay person is reporting a 
contemporaneous medical diagnosis; or (3) lay testimony of 
symptoms at the time supports a later diagnosis by a medical 
professional).  The veteran's opinion in this matter is of 
little value because the determination involves a question 
that only medical experts may address.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107; Gilbert, supra.  
The claim for service connection for a right carotid artery 
aneurysm is therefore denied. 


ORDER

Service connection for a right carotid aneurysm, claimed as 
due to exposure to ionizing radiation during active service 
and/or claimed as secondary to service-connected disability, 
is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


